ORDER
PER CURIAM:
Bobbi Jo Geveshausen (“Geveshausen”) appeals the motion court’s denial of her Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Gev-eshausen contends that the motion court erred in denying her Rule 24.035 motion in *500that her trial counsel failed to submit testimony or a statement of the -victim at the sentencing hearing. According to Gevesh-ausen, the victim’s testimony or statement would have supported Geveshausen’s claim that she was manipulated, coerced, and threatened to engage in the criminal conduct by the co-defendant. Geveshausen argues that had the victim’s testimony or statement been received by the trial court, she would have received a lesser sentence. We affirm. Rule 84.16(b).